Citation Nr: 0013971	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  92-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

[The issue of whether a decision of January 3, 1985, by the 
Board of Veterans' Appeals, denying entitlement to service 
connection for a psychiatric disability, should be revised or 
reversed on the grounds of clear and unmistakable error is 
the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
November 1991 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, 
denying the veteran's claim to reopen for entitlement to 
service connection for a psychiatric disorder.  Following the 
veteran's initiation of an appeal of the November 1991 
denial, the Board by its decision of February 1995 denied the 
veteran's claim to reopen.  An appeal to the United States 
Court of Veterans Appeals, since renamed the United States 
Court of Appeals for Veterans Claims (Court), was then taken.  
The Court, by a December 1995 order, granted a jointly filed 
motion of the parties to the appeal, vacating the Board's 
decision of February 1995 and remanding the matter to the 
Board so that additional development could be undertaken 
prior to further adjudication of the claim to reopen.  A 
remand was thereafter entered by the Board in August 1996, 
and following the RO's attempts to complete the requested 
actions, the case was returned to the Board for further 
review.


REMAND

Since January 1992, the veteran has advanced allegations of 
clear and unmistakable error (CUE) in all prior decisions of 
the RO and the Board in which his entitlement to service 
connection for a psychiatric disorder was denied.  His CUE 
allegations in terms of the Board's denial of service 
connection for a psychiatric disorder by a decision in 
January 1985 were acknowledged by the Board in April 2000, 
following which the Board entered a decision in May 2000, 
denying the veteran's motion.  Any remaining claim of CUE in 
action or actions of the RO must be addressed; and, as those 
issues are inextricably intertwined with the issue now before 
the Board, initial consideration by the RO is in order, as 
addressed below.

Moreover, the veteran's claim to reopen for service 
connection for a psychiatric disorder has not been considered 
by the RO on the basis of a recent change in jurisprudence.  
It is noted that reviewing a final decision based on new and 
material evidence has become potentially a three-step 
process.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  In the recent case of Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc), the Court, citing Elkins, held 
that the two-step process set forth in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for the reopening of claims had 
become a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
[In Hodge, the Federal Circuit rejected the test for 
determining the materiality of evidence originally set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (evidence was 
deemed "material" when there was a reasonable possibility 
that the additional evidence presented, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome of the claim) in favor of the test outlined in 
3.156(a), that is, whether the newly presented evidence is so 
significant that it must be considered to fairly decide the 
claim.]

The three-step process for review of finally adjudicated 
claims enumerated in Winters is as follows:  The Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  Winters at 206.

Thus, as the RO has not been afforded the opportunity of 
initially adjudicating the claim to reopen herein at issue 
under the above-cited legal framework of Hodge, Winters, and 
Elkins, supra, further action is deemed to be advisable in 
order to avoid any prejudice to the veteran in formulating 
his arguments in support of the benefit sought.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

The parties to the appeal before the Court noted in their 
joint motion that the Board had failed to comply fully with 
its duty-to-assist obligation under 38 U.S.C.A. § 5107(a), 
which led to entry of the Court's order in December 1995, 
vacating the Board decision and remanding the matter.  
Although that was the law of the case at that time, the law 
governing the adjudication of claims to reopen has since 
changed such that a duty-to-assist obligation is not created 
until such time as new and material evidence has been 
presented and the reopened claim is found to be well 
grounded.  See Winters, Elkins, supra; see also, Chisem v. 
Gober, 10 Vet. App. 526 (1997) (setting forth the law of the 
case doctrine and the exceptions thereto, including an 
intervening change in the law by the controlling authority).  
That notwithstanding, it is noted that, pursuant to Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the Court has held 
that a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court has further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.  

By its remand in August 1996, the signer of the decision 
requested that the RO assist the veteran in various ways, 
including the retrieval of service department records, as 
well as VA treatment files deemed to be constructively of 
record under Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), and specified private treatment reports, see McKnight 
v. Gober, 131 F.3d 1483, 1485 (1997) (per curiam).  Aside 
from obtaining certain records compiled by the service 
department and VA and non-VA facilities, the RO was also to 
secure further information from the veteran and fellow 
servicemen as to the claimed in-service physical abuse to 
which he was subjected, conduct a VA psychiatric examination, 
and undertake further adjudicatory action regarding the 
veteran's claim to reopen.  

While the RO is shown to have made good-faith efforts to 
complete each of the requested actions, full compliance with 
the remand directives is not indicated.  Specifically, the 
record reflects the veteran's receipt of treatment from 
mental health professionals, including a Dr. Nagy, at the VA 
Medical Center in White River Junction, Vermont, but records 
relating thereto have not been obtained.  In fact, the Board 
asked that all pertinent treatment records compiled at that 
facility since 1969, be obtained, and this was not done.  
Furthermore, while it is shown that attempts were made to 
contact each of the private facilities referenced by the 
Board in the earlier remand, no meaningful response was 
received from Massachusetts General Hospital or the Boston 
Evening Clinic, and further attempts to contact those 
facilities are in order, particularly in light of the 
unavailability of records from several other private 
institutions, as well as the VA Medical Centers in Boston and 
New York City.

Also, the RO was to obtain clarifying details from the 
veteran as to the claimed physical abuse in service, and to 
that end, the RO contacted the veteran in writing requesting 
clarifying data, including that suggested by the VA 
Adjudication Procedure Manual, Part III, paragraph 7.46, as 
amended by Part III, paragraph 5.14, for personal-assault 
PTSD claims.  The veteran is shown to have supplied further 
information to the extent feasible; however, reasonable 
efforts were not made by the RO to locate the individuals 
allegedly responsible for the in-service personal assaults or 
the commanding officer in whom the veteran reportedly 
confided, and no efforts were made to secure statements from 
those individuals, as had been sought in the fourth indented 
paragraph of the Board's remand in August 1996.  The RO's 
justification for not attempting to locate the fellow 
servicemen who may have had knowledge of the in-service abuse 
and obtain their statements was that a diagnosis of post-
traumatic stress disorder (PTSD) had not been shown on the VA 
examination performed in April 1999.  While it is true that 
the VA examination in April 1999 did not produce a PTSD 
diagnosis and that a diagnosis of PTSD is not otherwise shown 
by the record, there being only a diagnosis of rule out PTSD 
on a VA examination in October 1991, the RO was charged with 
the responsibility of locating the individuals in question 
and obtaining their statements.  The veteran has a right, as 
a matter of law, to compliance with the remand instructions.  
See Stegall, supra.

In addition, the veteran's representative in an informal 
hearing presentation of February 2000 states that the report 
of a VA psychiatric examination in April 1999, as 
supplemented by a May 1999 addendum thereto, was inadequate.  
She further argues, as follows, that a Stegall violation 
occurred when the examiner failed to provide a requested 
opinion:

The examiner failed to provide an opinion as to 
whether it is as likely as not that the veteran's 
current nervous disorder is etiologically related 
to incidents in service.  

While the Board did not couch its request for a professional 
opinion from the psychiatric examiner in quite the same terms 
as stated by the representative, it was asked whether any 
diagnosed acquired psychiatric disorder is causally or 
etiologically related to any incident of the veteran's active 
military service.  In his April 1999 report, the examiner 
noted Axis I diagnoses of schizophrenia, paranoid type, 
chronic, and rule out panic disorder.  The examiner further 
found that it would be impossible to say whether any of the 
claimed in-service assaults had occurred and, also, that it 
would be impossible to say whether the veteran suffered from 
PTSD.  In the addendum, the examiner noted that the veteran 
suffered primarily from paranoid schizophrenia, and that he 
felt that the diagnosis of schizophrenia would have been made 
regardless of his service in the military.  While noting that 
the veteran's account of in-service abuse was not verified by 
the evidence in file or on interview, he found it impossible 
to say whether such incidents ever occurred, although he was 
of the opinion that the veteran's accounts were probably 
fixed-false beliefs of a paranoid nature.  

While the examiner in his April and May 1999 reports was not 
unresponsive to the question posed, a complete response was 
not furnished.  The undersigned notes that the examiner did 
not furnish a specific reply to the question of whether any 
diagnosed psychiatric entity was causally or etiologically 
related to any in-service incident; rather, he concluded that 
a diagnosis of schizophrenia would have been made regardless 
of the veteran's military service, but without any identified 
rationale, and challenged whether any of the incidents 
claimed by the veteran actually occurred.  The examiner noted 
that the primary diagnosis was of paranoid schizophrenia, but 
another Axis I diagnosis, that of rule out panic disorder, 
was noted and no further attempt was made to determine 
whether a panic disorder was present; and, if so, whether it 
bore any causal or etiological relationship to the veteran's 
period of service.  

Moreover, the foundation upon which the examiner rendered his 
opinions is somewhat clouded, given the examiner's statement 
in his April 1999 report, as follows:

Available for review is his White River Junction 
VA hospital chart.  He had two volumes of C-files 
containing records from a ship's log whenever he 
was a Coast Guard, records of reprimand he had 
during his tour of duty.  There were no mental 
health records available in those files.  He 
states he had references to be hospitalized in 
Boston, Bellview, MGH, and St. Vincent's in New 
York.

It is unclear whether the examiner was referring to the 
absence of mental health records in the group of documents 
compiled by the service department which were provided to the 
RO by the National Personnel Records Center in June 1998, or 
in terms of the entirety of veteran's claims folder.  Were it 
the latter, such would ignore clearly documented in-service 
complaints of nervousness, shakiness, and insomnia for which 
medication was prescribed, as well as a variety of post-
service complaints and findings of psychiatric problems, 
beginning in 1971.  Despite the opinions offered by the 
examiner, it remains unclear at what point in time any 
acquired psychiatric disorder had its onset and what 
relationship exists between the veteran's in-service 
psychiatric dysfunction and the acquired psychiatric 
disorder(s) shown in 1971 and thereafter.  In view of the 
foregoing, the VA psychiatric examination of April 1999 is 
deemed to be inadequate and is otherwise found to be 
representative of a Stegall violation, for which corrective 
action is warranted.  

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate findings is emphasized to him.  The veteran is 
advised, however, that failure to report, without good cause, 
for an examination scheduled in connection with a reopened 
claim for a benefit previously disallowed shall result in 
denial of such claim.  38 C.F.R. § 3.655(b) (1999). 

Based on the circumstances presented by this case, further 
action is deemed to be necessary.  Accordingly, this case is 
again REMANDED to the RO for completion of the following 
actions:

1.  The RO should obtain any and all VA 
records of treatment compiled from 1969 
to the present at the VA Medical Centers 
in White River Junction, Vermont, which 
are not already on file, including those 
compiled by Doctors J. Siberski and Nagy.  
Once obtained, such records must be 
associated with the veteran's claims 
folder.

2.  After obtaining all necessary 
authorization from the veteran, the RO 
should obtain any and all records of 
private treatment received on an 
inpatient or outpatient basis from 1969 
to the present at Boston Evening Clinic 
and Massachusetts General Hospital, which 
are not already on file.  Once obtained, 
those records must be associated with the 
veteran's claims folder.

3.  The RO should again attempt to obtain 
any police records compiled by the Boston 
Police Department concerning the alleged 
personal assault of the veteran in April 
1968, for inclusion in the claims folder.

4.  The RO should obtain all 
administrative and medical records 
utilized by the Social Security 
Administration in any and all claims for 
benefits filed with that agency.  Once 
obtained, such records must be associated 
with the veteran's claims folder.

5.  Efforts must be made by the RO to 
locate the persons named by the veteran 
as having been involved in the alleged 
in-service incidents of physical abuse, 
including rape, as well as his commanding 
officer, A. J. Maglione, CHSCIK, USCG, to 
whom he states he reported the incidents.  
Once located, those persons should be 
requested to provide a statement 
regarding the incidents alleged by the 
veteran.  All information received should 
then be associated with the veteran's 
claims folder.

6.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination by 
a physician who has not previously 
examined or treated him, for the purpose 
of determining the existence and etiology 
of any acquired psychiatric disorder, 
including PTSD.  The entirety of the 
veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiner for review prior to any 
examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's work and social 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the full extent of all 
disability present.  All applicable 
diagnoses of acquired psychiatric 
disorders must be fully set forth, 
including the approximate date of onset 
of each entity found to be present.

The examiner is asked to provide a 
professional opinion, with full 
supporting rationale, as to the following 
questions:

(a)  Is it at least as likely 
as not that any existing 
acquired psychiatric disorder 
had its onset during the 
veteran's period of service 
from May 1966 to July 1969, 
or if any existing acquired 
psychiatric disorder is found 
to have pre-existed the 
veteran's military service, 
is it as least as likely as 
not that any such disorder 
underwent an increase in 
severity in service, to 
include as due to the claimed 
incidents of physical abuse 
and rape by fellow 
servicemen, such as might be 
considered an aggravation of 
the pre-existing entity?  The 
veteran's in-service 
complaints of nervousness, 
insomnia, and shakiness, as 
well as the findings of 
psychopathology in the years 
shortly following his 
discharge from service should 
be fully discussed in the 
terms of the above-noted 
questions.

(b)  Does the veteran have 
PTSD as outlined in the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
a diagnosis of PTSD is 
warranted, the examiner 
should review the record, 
including any secondary 
evidence of behavioral 
changes at the time of or 
immediately following the 
claimed in-service personal 
assaults, for the purpose of 
verifying the claimed in-
service stressor(s).

7.  If the veteran fails to appear for 
the examination, the notice informing him 
of the date and place of the examination 
and the address to which the notice was 
sent should be included in the claims 
folder.  Consideration should then be 
given to the propriety of applying 
38 C.F.R. § 3.655 to the issue under 
consideration.  In such case, any 
supplemental statement of the case must 
contain a discussion of the application 
of this regulation to the veteran's 
claim.

8.  Following the completion of the 
foregoing, the RO must review the claims 
folder to ensure that all of the above-
requested development has been completed 
in full.  If any action is found to have 
been inadequate, immediate corrective 
action must be undertaken.  

9.  The RO should then initially consider 
the veteran's claim of CUE in any RO 
decision denying an original claim or a 
claim to reopen for service connection 
for a psychiatric disorder.  As to any RO 
decision entered prior to the Board's 
decision in January 1985, denying service 
connection for a psychiatric disorder, 
the RO should consider the provisions of 
38 C.F.R. §§ 3.105(a), 20.1104 (1999) 
and, to the extent applicable, the 
doctrine of delayed subsuming set forth 
in Brown v. West, No. 98-7071, slip op. 
at 6-7 (Fed. Cir. Feb. 18, 2000) (in a 
case in which the Board's decision 
subsumes an unappealed RO determination 
on collateral attack, the veteran may not 
challenge the original RO determination 
as containing CUE); see Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 1499 (1999); Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999); 
VAOPGCPREC 14-95.  Review for CUE should 
also be undertaken with respect to the 
November 1985 decision of the RO, denying 
the veteran's claim to reopen for service 
connection for a psychiatric disorder.  
If the benefit sought is denied, the 
veteran should be advised of the action 
taken and given notice of his appellate 
rights and of all pertinent appellate 
procedures.

10.  Lastly, the RO should readjudicate 
the veteran's claim to reopen for 
entitlement to service connection for a 
psychiatric disorder under Hodge, 
Winters, and Elkins, supra.  If the 
benefit sought continues to be denied, 
the veteran should be afforded a 
supplemental statement of the case 
setting forth the evidence considered and 
all pertinent legal authority.  The 
veteran and his representative should 
then be afforded a reasonable period in 
which to respond.  The case should 
thereafter be returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the 
matters the Board has remanded to the RO while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this remand is to ensure compliance 
with the Board's earlier remand directives.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



